People v Meyer (2022 NY Slip Op 04036)





People v Meyer


2022 NY Slip Op 04036


Decided on June 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
BETSY BARROS
ROBERT J. MILLER
LINDA CHRISTOPHER, JJ.


2018-11828
2018-11829
2018-11830
2018-11831

[*1]The People of the State of New York, respondent,
vNicholas Meyer, appellant. (Ind. Nos. 1158/18, 1696/18, 10171/18, 10209/18)


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Mairana Zelig of counsel; Lorrie A. Zinno on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from four judgments of the Supreme Court, Queens County (Barry Kron, J.), all rendered September 6, 2018, convicting him of criminal possession of stolen property in the fourth degree under Indictment No. 1158/18, burglary in the third degree under Indictment No. 1696/18, criminal sale of a controlled substance in the third degree under Indictment No. 10171/18, and criminal sale of a controlled substance in the fourth degree under Indictment No. 10209/18, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
DUFFY, J.P., BARROS, MILLER and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court